 



Exhibit 10.5
AMENDED AND RESTATED
STOCKHOLDERS’ AGREEMENT
AMONG
NEW HORIZONS WORLDWIDE, INC.
AND
THE PARTIES LISTED ON EXHIBITS HERETO
DATED JULY 19, 2006

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT
     THIS AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT (this “Agreement”) is
entered into as of July 19, 2006 by and among New Horizons Worldwide, Inc., a
Delaware corporation (the “Company”), Camden Partners Strategic Fund III, L.P.,
a Delaware limited partnership, Camden Partners Strategic Fund III-A, L.P., a
Delaware limited partnership (collectively, “Camden”), the other parties
identified as Series B Preferred Stockholders on Exhibit B hereto, as may be
amended from time to time (collectively with Camden, the “Series B Preferred
Stockholders”), Alkhaleej Training and Education Corporation, a company formed
under the laws of the Kingdom of Saudi Arabia (“Alkhaleej”), and the holders of
certain Warrants issued by the Company as of the date hereof as identified on
Exhibit C hereto, as may be amended from time to time (collectively, including
any permitted subsequent holders hereafter, the “Warrant Holders” and together
with the Series B Preferred Stockholders, the “Holders”).
     WHEREAS, the Company and Camden entered into that certain Stockholders’
Agreement dated as of February 7, 2005 (the “Stockholders’ Agreement”); and
     WHEREAS, in connection with the extension of credit to the Company by the
Warrant Holders (the “Loan”), (i) the Company shall issue to each Warrant Holder
Series A Warrants and Series B Warrants (collectively, the “Warrants”) to
purchase common stock of the Company, (ii) the Company and Camden shall exchange
all issued and outstanding Series A Preferred Stock held by Camden for shares of
Series B Convertible Preferred Stock pursuant to that certain Preferred Stock
Exchange Agreement of even date herewith and (iii) it is a condition precedent
that the parties hereto amend and restate the Stockholders’ Agreement in order
to provide, among other things, for certain rights and responsibilities as set
forth herein.
     NOW, THEREFORE, for and in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties hereto agree as
follows:
1. DEFINITIONS
     For all purposes of this Agreement, capitalized terms specified in
Exhibit A shall have the meanings set forth in Exhibit A, except as otherwise
expressly provided herein.
2. DIRECTORS OF THE COMPANY
     In accordance with the Charter of the Company, three directors of the
Company shall be elected by the holders of the Series B Convertible Preferred
Stock (the “Series B Preferred Directors” and each a “Series B Preferred
Director”) and all other directors of the Company shall be elected by the
holders of the Common Stock and the Series B Convertible Preferred Stock voting
together as a single class (on an as converted basis) (the “Common Directors”).
     Until this Agreement is terminated as provided herein, the Company,
Alkhaleej, each Series B Preferred Stockholder (for so long as such Series B
Preferred Stockholder owns any security of the Company) and each Warrant Holder
(at such time and so long thereafter as each such Warrant Holder owns any
securities of the Company) shall take or cause to be taken all

 



--------------------------------------------------------------------------------



 



reasonably necessary actions within its respective power and authority and in
accordance with applicable law as may be required to effect the agreements
contained in this Section 2.
     2.1. Board of Directors
          (a) For so long as the holders of the Series B Convertible Preferred
Stock are entitled to nominate and elect Series B Preferred Directors as set
forth in the Charter, the Company, each Series B Preferred Stockholder and each
Warrant Holder (at such time and so long thereafter as each such Warrant Holder
owns any securities of the Company) shall take or cause to be taken all
necessary actions as may be required:
               (1) to establish the authorized size of the Board of Directors of
the Company at nine (9) directors;
               (2) to not authorize an increase in the size of the Board of
Directors of the Company to greater than nine (9) directors or a decrease in the
size of the Board of Directors to fewer than seven (7) directors;
               (3) to cause to be elected to the Board of Directors (A) the
Series B Preferred Directors designated in writing from time to time by the
holders of a majority of the Series B Convertible Preferred Stock, such persons
initially being Donald Hughes, David L. Warnock and Alwaleed Aldryann, and
(B) the independent director described in Section 2.3 below;
               (4) to maintain the voting requirements for actions of the Board
of Directors at a majority of directors present at a meeting at which there is a
quorum, except in respect of such matters as this Agreement, the Charter or the
Bylaws or law may impose a greater voting requirement;
               (5) subject to Section 2.1(b), to cause to be removed forthwith
from the Board of Directors any Series B Preferred Director when removal is
requested for any reason, with or without cause, by the holders of a majority of
the Series B Convertible Preferred Stock, and not to remove a Series B Preferred
Director for any other reason during the time of the designation rights of the
Series B Preferred Stockholders under this Section 2;
               (6) in the case of death, resignation, or other removal as herein
provided of any Series B Preferred Director, to elect only another person
designated by the holders of a majority of the Series B Convertible Preferred
Stock to fill the vacancy created thereby; and
               (7) to prevent any action from being taken by the Board of
Directors of the Company during the pendency of any vacancy due to death,
resignation or removal of any Series B Preferred Director, unless the Series B
Preferred Stockholders shall have failed for a period of five (5) Business Days
after written notice from the Company of the vacancy to designate a replacement.

2



--------------------------------------------------------------------------------



 



          (b) For so long as (i) the Loan is outstanding or (ii) Alkhaleej shall
beneficially hold not less than seventy-five percent (75%) of (x) the Series A
Warrants issued to it as of the date hereof or (y) the common stock issued
pursuant to exercise of such Warrants, the Company, Alkhaleej and each Series B
Preferred Stockholder shall take or cause to be taken all necessary actions as
may be required to elect and retain Alwaleed Aldryann as one of the Series B
Preferred Directors in accordance with Subsection 2.1(a) hereof.
          (c) For so long as the holders of the Series B Convertible Preferred
Stock are entitled to nominate and elect Series B Preferred Directors as set
forth in the Charter, Camden agrees to vote all of its shares of securities of
the Company for the Common Directors proposed to be elected by the Board of
Directors’ Governance Committee.
     2.2. Board Committees
     For so long as the holders of the Series B Convertible Preferred Stock are
entitled to nominate and elect the Series B Preferred Directors as set forth in
the Charter and subject to the applicable listing standards of any securities
exchange on which any of the Company’s securities are then traded or listed and
any applicable Law, the Board of Directors will not establish an executive
committee authorized to exercise the power of the Board of Directors generally
unless the Series B Preferred Directors are granted representation on such
committee proportional to its representation on the Board of Directors, nor will
the Board of Directors establish or employ committees (unless the Series B
Preferred Directors are granted proportional representation thereon) as a means
designed to circumvent or having the effect of circumventing the rights of the
Series B Preferred Directors under this Agreement or the Charter to
representation on the Board of Directors.
     2.3. Election of an Additional Independent Director
     Within eighteen (18) months of the date of this Agreement, the Company will
cause to be elected a new independent director (as defined by the applicable
listing standards of any securities exchange on which any of the Company’s
securities are then traded or listed (or, if not so traded or listed, as defined
by the applicable listing standards of the NASDAQ), with appropriate business
background in the Company’s industry) who is acceptable to the Series B
Preferred Stockholders to replace one of Stuart Smith, David Goldfinger, Bill
Heller or Richard Osborne as a member of the Company’s Board of Directors.
     2.4 Board Compensation
     The Series B Preferred Directors shall be entitled to receive such cash,
equity-linked or other compensation and expense reimbursement arrangements as
shall be provided to each other non-employee member of the Board of Directors in
performing their duties as directors.
     2.5. Board Observer Rights
     For so long as Camden owns twenty-five percent (25%) of the shares of
Series B Convertible Preferred Stock (as adjusted for stock splits, stock
combinations and similar events)

3



--------------------------------------------------------------------------------



 



issued on the date hereof, the Company agrees that Camden shall be permitted to
send one (1) representative (the “Representative”) to attend, as a nonvoting
observer, all meetings of the Company’s Board of Directors or committees thereof
and, in this respect, the Company shall provide the Representative copies of all
notices, minutes, consents and other materials that it provides to its
directors; provided, however, that the Company reserves the right to exclude the
Representative from access to any material or meeting or portion thereof if the
Company in good faith believes upon the advice of counsel that such exclusion is
reasonably necessary to (i) preserve the attorney-client privilege or
(ii) comply with the listing standards of any securities exchange on which any
of the Company’s securities are then listed or traded and any applicable Law,
including without limitation the need to hold periodic executive sessions of the
Company’s Board of Directors.
3. TRANSFER OF EQUITY SECURITIES
     3.1 Permitted Transfers
     Subject to Section 3.2, a Series B Preferred Stockholder may transfer its
shares of Series B Convertible Preferred Stock without restriction. In
connection with any transfer under this Section 3.1, the transferee shall hold
such Series B Convertible Preferred Stock subject to the same restrictions and
obligations applicable to its transferor and shall agree in writing to be bound
by the terms of this Agreement. Notwithstanding anything to the contrary
contained in this Section 3.1, no Series B Preferred Stockholder shall be
permitted at any time to transfer to any Person any shares of Series B
Convertible Preferred Stock if such transfer would not be in compliance with the
Act or any applicable state securities laws.
     3.2 Right of First Refusal
     If any Series B Preferred Stockholder or any Person who acquires any
Series B Convertible Preferred Stock from a Series B Preferred Stockholder in
accordance with Section 3.2 (the “Transferring Holder”) shall propose to
Transfer to any Person (a “Proposed Transferee”) any shares of Series B
Convertible Preferred Stock, such Transfer shall be conditional upon the
satisfaction of the following conditions precedent:
          (a) Such Transferring Holder shall first offer the Series B
Convertible Preferred Stock that it desires to Transfer (the “Offered
Securities”) to the Company, at the same price and on the same terms that the
Transferring Holder intends to Transfer the Offered Securities to the Proposed
Transferee. Such offer shall be made by a written notice (the “Notice of
Proposed Transfer”) delivered to the Company not less than twenty (20) days
prior to the proposed Transfer. Such notice shall set forth the identity of the
Proposed Transferee, the Offered Securities proposed to be sold, the terms and
conditions of the Proposed Transfer, including price per share, and any other
material terms and conditions or material facts relating to the proposed
Transfer. In addition, the Transferring Holder shall provide to the Company all
such other information relating to the Offered Securities, the Proposed
Transferee and the Proposed Transfer as the Company may reasonably request.

4



--------------------------------------------------------------------------------



 



          (b) Thereafter, the Company shall have the right, exercisable within
twenty (20) days after receipt of the Notice of Proposed Transfer from the
Transferring Holder, to purchase from the Transferring Holder the Offered
Securities.
          (c) If the Company does not accept the offer made by the Transferring
Holder with respect to all of the Offered Securities within the time period
provided above, then the Transferring Holder shall have the right for a period
of sixty (60) days following the aforementioned twenty (20) day period, to
Transfer all, but not less than all, of such Offered Securities, but only to the
Proposed Transferee, at not less than the price, and upon terms not more
favorable to the Proposed Transferee, than were contained in the Notice of
Proposed Transfer. Offered Securities not sold within such 60-day period shall
continue to be subject to the requirements of this Section 3.2.
4. PREEMPTIVE RIGHTS
     (a) The Company hereby grants to each Series B Preferred Stockholder who
owns at least 10,000 shares of Series B Convertible Preferred Stock (as adjusted
for stock splits, stock combinations and similar events) and each Warrant Holder
the right (but not the obligation) to purchase its pro rata share of any New
Securities that the Company may, from time to time, propose to sell and issue.
Each Holder’s pro rata share, for purposes of this right, is the ratio of the
number of shares of Common Stock Equivalents then held by the Series B Preferred
Stockholder or Warrant Holder immediately prior to the issuance of the New
Securities, on an as converted basis, and the number of shares of Common Stock
Equivalents outstanding (whether vested or unvested) immediately prior to the
issuance of the New Securities, on an as converted basis. For purposes of this
Section 4, “New Securities” shall mean any common stock or preferred stock of
the Company, whether now authorized or not, and rights, options or warrants to
purchase such common stock or preferred stock, and securities of any type
whatsoever that are, or by their terms may become, convertible into common stock
or preferred stock of the Company, but shall not include: (i) shares of Common
Stock to be issued upon conversion of the Series B Convertible Preferred Stock,
(ii) shares of Common Stock, warrants, options and other rights to purchase
shares of Common Stock and securities convertible into shares of Common Stock,
issued to officers, directors and employees of, and consultants to, the
Corporation as compensation for bona fide services provided or to be provided to
the Company by such persons and approved by the Board of Directors or the
Compensation Committee, as the case may be and (iii) an aggregate of 75,000
shares of Common Stock or Common Stock issuable upon the exercise of options,
warrants or other rights of the Company issued to financial institutions or
lessors in connection with commercial credit transactions, equipment financings
or similar transactions approved by the Board of Directors, and the issuance of
Common Stock upon the exercise of any such options, warrants or other rights.
     (b) In the event the Company proposes to undertake an issuance of New
Securities, it shall give the Holders eligible to exercise rights under this
Section 4 written notice of its intention, describing the type of New
Securities, the price and the general terms upon which the Company proposes to
issue the same (a “Sale Notice”). Each Holder shall have thirty (30) days from
the date of receipt of any such Sale Notice to elect to purchase all or a
portion of its pro rata share of the New Securities for the price and upon the
general terms specified in the Sale Notice

5



--------------------------------------------------------------------------------



 



by giving written notice to the Company and stating therein the quantity of New
Securities to be purchased.
     (c) In the event the Holders fail to exercise fully the rights granted
hereunder within the 30-day period, the Company shall have ninety (90) days to
effect the sale of the New Securities at a price and on terms substantially the
same as those offered to the Holders in the Sale Notice. In the event the sale
is not effected within the 90-day period, the Company shall not issue and sell
the New Securities without again offering the New Securities to the Holders in
the manner provided in this Section 4.
     (d) Notwithstanding Section 6.4 below, each Series B Preferred Stockholder
may, from time to time, assign its rights under this Section 4 or any portion
thereof to any of its Affiliates who agree to be bound under this Agreement. The
aggregate pro rata share of each Series B Preferred Stockholder and its
Affiliates as a group (a “Stockholder Group”) shall be equal for all purposes to
the number of securities which would have constituted the pro rata share of such
Series B Preferred Stockholder had no such assignment been effected, and may be
allocated among the members of the Stockholder Group in any manner agreed upon
by the Stockholder Group. For purposes of this Section 4, the definition of
“Affiliate” shall only include affiliated entities and shall not include
individuals.
     (e) Notwithstanding the foregoing, (i) in the event that the Board of
Directors determines in good faith that the Company may be adversely affected by
a delay in closing the sale of the New Securities, holders of a majority of each
of the Series B Convertible Preferred Stock and Warrant Holders with such rights
granted hereunder may waive the rights granted in this Section 4 on behalf of
all Series B Preferred Stockholders and Warrant Holders with such rights granted
hereunder prior to the end of the 30-day period and upon receipt of the
acceptances or waivers described herein, the Company shall be free to consummate
the issuance and sale of the New Securities and (ii) in no event shall the
Company be required to sell any New Securities to a Holder that is not an
“accredited investor” as such term is defined under the Act at the time of such
proposed sale.
5. ADDITIONAL COVENANTS OF THE COMPANY
     The Company hereby covenants as set forth in the following subsections with
each Series B Preferred Stockholder as follows:
     5.1. Financial and Business Information
     For so long as the Series B Preferred Stockholders own at least fifty
percent (50%) of the Series B Convertible Preferred Stock issued on the date
hereof, the Company shall furnish to the Series B Preferred Stockholders:
          (1) as soon as available and in any event within seventy-five
(75) days after the end of each fiscal year of the Company (or such shorter
period as may be prescribed by law or regulation with respect to annual filings
on Form 10-K), a copy of the audited balance sheet of the Company as of the end
of such fiscal year and the related audited statements of income and

6



--------------------------------------------------------------------------------



 



cash flows for the fiscal year, all prepared in reasonable detail, and certified
by independent certified public accountants of recognized national standing as
presenting fairly in all material respects the financial position of the Company
and approved by the Board of Directors of the Company, including footnotes and
setting forth in comparative form the corresponding figures for the
corresponding period of the preceding fiscal year, prepared in accordance with
GAAP, consistently applied;
          (2) as soon as available and in any event within forty (40) days after
the end of each fiscal quarter of the Company (or such shorter period as may be
prescribed by law or regulation with respect to quarterly filings on Form 10-Q)
(other than the last quarter of each fiscal year), a copy of the unaudited
balance sheet of the Company as of the end of the quarter and the related
unaudited statements of income and cash flows of the Company for the periods
commencing at the end of the previous quarter and ending at the end of the
quarter and commencing at the beginning of the fiscal year and ending at the end
of the quarter, in each case setting forth in comparative form the corresponding
figures for the corresponding period of the preceding fiscal year, prepared in
accordance with GAAP, consistently applied, subject only to year-end audit
adjustments, except that such financial statements need not contain the notes
required by GAAP, and certified by the principal financial or accounting officer
of the Company and accompanied by a narrative management discussion and analysis
of the operating results and financial condition;
          (3) within thirty (30) days after the end of each calendar month, a
copy of the unaudited balance sheet of the Company as of the end of the month
and the related unaudited statements of income and cash flows of the Company for
the periods commencing at the end of the previous month and ending at the end of
the month and commencing at the beginning of the fiscal year and ending at the
end of the month, in each case setting forth in comparative form the
corresponding figures for the corresponding period of the preceding fiscal year,
prepared in accordance with GAAP, consistently applied, subject only to year-end
audit adjustments, except that such financial statements need not contain the
notes required by GAAP, and certified by the principal financial or accounting
officer of the Company and accompanied by a narrative management discussion and
analysis of the operating results and financial condition;
          (4) as soon as available and in any event no later than thirty
(30) days after the first day of each fiscal year of the Company beginning after
the date hereof, an annual operating plan and budget (including cash flow data)
for the Company for the fiscal year, each prepared in reasonable detail,
including monthly projections, as each operating plan and budget has been
approved by the Board of Directors of the Company;
          (5) as soon as available, monthly updates to the information provided
in subsection (4) above;
          (6) at least annually, letters from the Company’s independent
accountants regarding the sufficiency of internal controls and other matters
customarily addressed in “management letters”;

7



--------------------------------------------------------------------------------



 



          (7) Within five days after receipt, a copy of any notification
received by the Company regarding (i) any defaults on any material contracts,
loans or leases to which the Company is a party or (ii) (A) any material
litigation filed against the Company or (B) any overtly threatened litigation
that the Company reasonably believes may be filed against the Company and may
have a material adverse effect on the condition (financial or other), business,
results of operations, ability to conduct business or properties of the Company
and its subsidiaries, taken as a whole; and
          (8) promptly, from time to time, such other information (in writing if
so required) regarding the assets and properties and operations, business
affairs, profit and loss statements, budgets, initial projections and financial
condition of the Company as Camden may reasonably request.
     5.2. Restrictive Agreements Prohibited
     The Company shall not become a party to any agreement which by its terms or
effects restricts or hinders the Company’s performance of, or obligations
pursuant to, this Agreement, the Registration Rights Agreement, the Charter or
the Bylaws.
6. MISCELLANEOUS
     6.1. Legend
     The certificates or other evidence representing the Series B Convertible
Preferred Stock shall bear a legend (the “Legend”) in substantially the
following form:
THE VOTING RIGHTS AND OBLIGATIONS WITH RESPECT TO, AND SALE OR OTHER DISPOSITION
OF, THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED BY AND SUBJECT
TO THE PROVISIONS OF AN AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT DATED AS OF
JULY 19, 2006, A COPY OF WHICH IS AVAILABLE FOR INSPECTION AT THE OFFICES OF THE
COMPANY.
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS, MAY NOT BE
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF (I) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITEIS UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAW, (II) A “NO ACTION” LETTER OF THE SECURITIES AND EXCHANGE
COMMISSION WITH RESPECT TO SUCH SALE OR OFFER, OR (III) AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION UNDER SUCH ACT AND ANY
APPLICABLE STATE SECURITIES

8



--------------------------------------------------------------------------------



 



LAW IS NOT REQUIRED WITH RESPECT TO SUCH SALE OR OFFER.
     6.2. Specific Performance
     In addition to any other remedies which the Series B Preferred Stockholders
may have at law or in equity, the Company and the Series B Preferred
Stockholders hereby acknowledge that the harm which might result to the Series B
Preferred Stockholders from breaches by the Company or the Series B Preferred
Stockholders of their respective obligations to take all necessary actions with
respect to the election and the removal of directors of the Company cannot be
adequately compensated by damages. Accordingly, the Company and each Series B
Preferred Stockholder agrees that each other Series B Preferred Stockholder
shall have the right to have all obligations and undertakings set forth in
Section 2 specifically performed by the Company or the other Series B Preferred
Stockholders, as the case may be, and that any other Series B Preferred
Stockholder shall have the right to obtain an order or decree of such specific
performance in any of the courts of the United States of America or of any state
or other political subdivision thereof.
     6.3. Termination
     Unless earlier terminated as provided herein, this Agreement, and the
agreements, covenants and obligations of the parties hereunder, shall forthwith
terminate and become wholly void and of no effect at such time as (i) there are
less twenty-five percent (25%) of the Series B Convertible Preferred Stock
issued on the date hereof outstanding (subject to adjustment for splits,
combinations and the like) and (ii) Section 2.1(b) is no longer applicable.
     6.4. Assignment
     Except as expressly contemplated by Section 3, neither the Company nor any
Series B Preferred Stockholder shall assign this Agreement, in whole or in part,
whether by operation of law or otherwise, unless such person shall have obtained
the prior written consent of all the other parties. Any purported assignment of
this Agreement contrary to the terms hereof shall be null and void and of no
force and effect.
     6.5. Entire Agreement; Amendment; and Waivers
     This Agreement, including the Exhibits hereto, constitutes the entire
agreement among the parties hereto with respect to the matters provided for
herein, and it supersedes all prior oral or written agreements, commitments or
understandings with respect to the matters provided for herein. No amendment,
modification or discharge of this Agreement shall be valid or binding unless set
forth in writing and duly executed and delivered by the Company and the holders
of the Series B Convertible Preferred Stock representing a majority of the
outstanding shares of Series B Convertible Preferred Stock. No delay or failure
on the part of any party hereto in exercising any right, power or privilege
under this Agreement or under any other instruments given in connection with or
pursuant to this Agreement shall impair any such right, power or privilege or be
construed as a waiver of any default or any acquiescence therein. No single or

9



--------------------------------------------------------------------------------



 



partial exercise of any such right, power or privilege shall preclude the
further exercise of such right, power or privilege, or the exercise of any other
right, power or privilege. No waiver shall be valid against any party hereto
unless made in writing and approved by the holders of the Series B Convertible
Preferred Stock representing a majority of the outstanding shares of Series B
Convertible Preferred Stock. Any waiver effected in accordance with this
Section 6.5 shall be binding upon each Series B Preferred Stockholder whether or
not they have signed the instrument providing for such waiver. Upon the
effectuation of each such waiver or amendment, the Company shall promptly give
written notice thereof to the Series B Preferred Stockholders who have not
previously consented thereto in writing.
     6.6. No Third Party Beneficiaries
     It is the explicit intention of the parties hereto that no person or entity
other than the parties hereto is or shall be entitled to bring any action to
enforce any provision of this Agreement against any of the parties hereto, and
the covenants, undertakings and agreements set forth in this Agreement shall be
solely for the benefit of, and shall be enforceable only by, the parties hereto
or their respective successors, heirs, executors, administrators, legal
representatives and permitted assigns.
     6.7. Binding Effect
     This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors, heirs, executors,
administrators, legal representatives and permitted assigns.
     6.8. Governing Law
     This Agreement, the rights and obligations of the parties hereto, and any
claims or disputes relating thereto, shall be governed by and construed in
accordance with the laws of the State of Delaware (excluding the choice of law
rules thereof). Each party hereby irrevocably submits to the non-exclusive
jurisdiction of the state and federal courts sitting in Wilmington, Delaware for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

10



--------------------------------------------------------------------------------



 



     6.9. Notices
     All notices, demands, requests, or other communications which may be or are
required to be given, served, or sent by any party to any other party pursuant
to this Agreement shall be in writing and shall be hand delivered, sent by
overnight courier or mailed by first-class, registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

     
(i)
  If to the Company:
 
  New Horizons Worldwide, Inc.
 
  1900 S. State College Blvd., Suite 200
 
  Anaheim, California 92806
 
  Attention: President and Chief Executive Officer
 
   
 
  with a copy (which shall not constitute notice) to:
 
  Calfee, Halter, & Griswold, LLP
 
  1400 McDonald Investment Center
 
  800 Superior Avenue
 
  Cleveland, Ohio 44114-2688
 
  Attention: Scott R. Wilson
 
   
(ii)
  If to Camden:
 
  Camden Partners Holdings, LLC
 
  500 East Pratt Street
 
  Suite 1200
 
  Baltimore, MD 21202
 
  Attention: David L. Warnock
 
   
 
  with a copy (which shall not constitute notice) to:
 
  Hogan & Hartson L.L.P.
 
  111 South Calvert Street. Suite 1600
 
  Baltimore, Maryland 21202
 
  Attention: Thene M. Martin
 
   
(iii)
  If to any other Series B Preferred Stockholder:
 
   
 
  To such Series B Preferred Stockholder’s address shown on Exhibit B hereto
 
   
(iv)
  If to Alkhaleej:
 
   
 
  Alkhaleej Training & Education Corporation
 
  P.O.Box 295300
 
  Riyadh 11351
 
  Kingdom of Saudi Arabia
 
  Attn: Alwaleed Aldryann
 
   
 
  With a copy to:

11



--------------------------------------------------------------------------------



 



     
 
  Fulbright & Jaworski L.L.P.
 
  555 S. Flower Street, 41st Floor
 
  Los Angeles, CA 90071
 
  Attention: Tim C. Bruinsma
 
   
(v)
  If to any other Warrant Holder:
 
   
 
  To such Warrant Holder’s address shown on Exhibit C hereto

Each party may designate by notice in accordance with this Section 6.9 a new
address to which any notice, demand, request or communication may thereafter be
so given, served or sent. Each notice, demand, request, or communication which
shall be hand delivered, sent, mailed, in the manner described above, shall be
deemed sufficiently given, served, sent, received or delivered for all purposes
at such time as it is delivered to the addressee (with the return receipt or the
delivery receipt being deemed conclusive, but not exclusive, evidence of such
delivery) or at such time as delivery is refused by the addressee upon
presentation.
     6.10. Aggregation of Stock
     All Common Stock Equivalents held or acquired by affiliated entities or
persons shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement.
     6.11 Execution in Counterparts
     To facilitate execution, this Agreement may be executed in as many
counterparts as may be required; and it shall not be necessary that the
signatures of, or on behalf of, each party, or that the signatures of all
persons required to bind any party, appear on each counterpart; but it shall be
sufficient that the signature of, or on behalf of, each party, or that the
signatures of the persons required to bind any party, appear on one or more of
the counterparts. All counterparts shall collectively constitute a single
agreement. It shall not be necessary in making proof of this Agreement to
produce or account for more than a number of counterparts containing the
respective signatures of, or on behalf of, all of the parties hereto.
[Signatures Appear on Following Pages]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Stockholders’
Agreement, or have caused this Stockholders’ Agreement to be duly executed on
their behalf, as of the day and year first hereinabove set forth.

            NEW HORIZONS WORLDWIDE, INC.
      By:   /s/ Thomas Bresnan       Name:  Thomas Bresnan      Title: President
      HOLDERS:

CAMDEN PARTNERS STRATEGIC FUND III, L.P.
By: CAMDEN PARTNERS STRATEGIC III, LLC, its General
Partner
      By:   /s/ David L. Warnock         David L. Warnock, Managing Member     
  CAMDEN PARTNERS STRATEGIC FUND III-A, L.P.
By: CAMDEN PARTNERS STRATEGIC III, LLC, its General
Partner
      By:   /s/ David L. Warnock         David L. Warnock, Managing Member     
  ALKHALEEJ TRAINING AND EDUCATION
CORPORATION
      By:   /s/ Alwaleed Aldryann       Name:  Alwaleed Aldryann      Title:
President        GEORGE S. RICH
      /s/ George S. Rich       George S. Rich           

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINITIONS
          “Act” shall mean the Securities Act of 1933, as amended.
          “Affiliate” shall mean: (a) with respect to a person, any member of
such person’s family; (b) with respect to an entity, any officer, director,
Stockholder, partner or investor of or in such entity or of or in any Affiliate
of such entity; and (c) with respect to a person or entity, any person or entity
which directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with such person or entity.
          “Agreement” shall mean this Amended and Restated Stockholders’
Agreement.
          “Business Day” shall mean Monday through Friday and shall exclude any
federal or religious holidays.
          “Bylaws” shall mean the Company’s Amended and Restated Bylaws of the
Company.
          “Charter” shall mean the Restated Certificate of Incorporation of the
Company as supplemented, amended and/or restated from time to time.
          “Common Stock” shall mean the common stock, $.01 par value, of the
Company.
          “Common Stock Equivalent” shall mean a share of Common Stock, or the
right to acquire, whether or not immediately exercisable, a share of Common
Stock, whether evidenced by an option, warrant, convertible security or other
instrument or agreement.
          “Company” shall mean New Horizons Worldwide, Inc., a Delaware
corporation, or any successor thereto.
          “Governmental Entity” means a court, arbitral tribunal, administrative
agency or commission or other governmental or other regulatory authority or
agency.
          “Law” means any law, statute, ordinance, rule, regulation, order,
writ, judgment, injunction or decree of any Governmental Entity.
          “New Securities” has the meaning set forth in Section 4.
          “Registration Rights Agreement” shall mean that certain Amended and
Restated Registration Rights Agreement of even date herewith among the Company,
Camden and Alkhaleej.

 



--------------------------------------------------------------------------------



 



          “Series B Preferred Directors” has the meaning set forth in Section 2.
          “Series B Preferred Stockholders” has the meaning set forth in the
Recitals.
          “Sale Notice” has the meaning set forth in Section 4.
          “Series B Convertible Preferred Stock” shall mean the Series B
Convertible Preferred Stock, no par value, of the Company.
          “Stockholder Group” has the meaning set forth in Section 4.
          “Transfer” means the sale, gift, mortgage, pledge, exchange,
assignment or other disposition or transfer, including a disposition under
judicial order, legal process, execution, attachment or enforcement of an
encumbrance, but shall not include: (a) a transfer by any Series B Preferred
Stockholder that is a party to this Agreement to any other Series B Preferred
Stockholder that is a party to this Agreement; (b) a transfer by a Series B
Preferred Stockholder to such Series B Preferred Stockholder’s spouse, children
or grandchildren, or to trustees or custodians for their benefit; or (c) a
transfer by a Series B Preferred Stockholder to any limited or general partner
or Affiliate of the Series B Preferred Stockholder.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Series B Preferred Stockholders
Camden Partners Strategic Fund III, L.P.
500 East Pratt Street
Suite 1200
Baltimore, MD 21202
Phone: (410) 878-6810
Fax: (410) 878-6850
Camden Partners Strategic Fund III-A, L.P.
500 East Pratt Street
Suite 1200
Baltimore, MD 21202
Phone: (410) 878-6810
Fax: (410) 878-6850

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Warrant Holders
Camden Partners Strategic Fund III, L.P.
500 East Pratt Street
Suite 1200
Baltimore, MD 21202
Phone: (410) 878-6810
Fax: (410) 878-6850
Camden Partners Strategic Fund III-A, L.P.
500 East Pratt Street
Suite 1200
Baltimore, MD 21202
Phone: (410) 878-6810
Fax: (410) 878-6850
Alkhaleej Training and Education Corporation
P.O. Box 295300
Riyadh 11351
Kingdom of Saudi Arabia
Attn: Alwaleed Aldryann
Fax: 9661-4656030
George S. Rich
904 S Broadway
Baltimore , Maryland 21231
Attn: George S. Rich


 